Citation Nr: 0421997	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO, in relevant part, denied an 
increased rating for post-traumatic stress disorder (PTSD).  
The veteran timely perfected an appeal of this determination 
to the Board.  In May 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Nashville, Tennessee; however, the tape of the hearing was 
largely inaudible.  However a transcript was prepared and 
such will be considered.  In January 2004, the Board informed 
the veteran of this problem and requested clarification as to 
whether he desired another hearing.  In March 2004, the Board 
received correspondence from the veteran indicating that he 
did not wish to be rescheduled for another hearing.   

Also in the May 2002 rating decision, the RO denied an 
increased rating for bilateral hearing loss.  In June 2002, 
the veteran timely filed a notice of disagreement with 
respect to this issue; however, on his October 2002 VA Form 
9, the veteran limited his appeal to entitlement to an 
increased rating for PTSD.  Thus, the increased rating claim 
for bilateral hearing loss is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes inconsistencies and possible confounding 
factors in the record regarding the current severity of the 
veteran's PTSD.  

The Board notes a September 2001 VA discharge summary showing 
that the veteran had been admitted for detoxification as well 
as possible treatment for substance dependence.  The Board 
observes that the summary provides diagnoses of acute opioid 
intoxication, opioid dependence, PTSD and rule out factitious 
disorder on Axis I; irritable bowel syndrome by history on 
Axis III; and a GAF (global assessment of functioning) score 
of 30 on Axis V.  In this regard, the Board observes that, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 30 
indicates behavior that is considerably influenced by 
delusions or hallucinations; serious impairment in 
communications or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately); or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home or 
friends).  

The Board also notes a September 2001 Woodbridge Hospital 
discharge summary showing diagnoses of polysubstance 
dependence and major depression, recurrent/severe without 
psychotic features on Axis I; chronic pain on Axis III; and 
admission GAF score of 30, discharge GAF score of 55, and 
highest GAF score in the past year of 65 on Axis V.  The 
Board observes that the veteran was not given a diagnosis of 
PTSD.  The Board also observes that a GAF score of 55 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV.  A GAF score of 65 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  DSM-IV.  

Additionally, the Board notes that an October 2001 VA 
examination report gives diagnoses of PTSD, chronic, 
moderate, and opioid dependence on Axis I; irritable bowel 
syndrome by history on Axis III, hypertension, and chronic 
abdominal pain on Axis III; and a GAF score of 35 on Axis V.  
The Board observes that a GAF score of 35 indicates some 
impairment in reality testing or communications; or 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  As indicated above, 
moderate disability is reflected by a GAF score between 51 
and 60.  The Board also observes the examiner's statements 
that the veteran's PTSD moderately contributes to his current 
life stress and that his non-service-connected opioid 
dependence and physical problems further add to the distress 
and strain in his marriage/family/vocational situations.  

The Board further notes a March 2004 VA discharge summary 
that provides diagnoses of chronic PTSD and depressive 
disorder, not otherwise specified, on Axis I; borderline, 
histrionic, dependent personality traits on Axis II; 
hemochromatosis and migraines on Axis III; social environment 
and financial factors on Axis IV; and admission GAF score of 
20 and discharge GAF score of 55.  In this regard, the Board 
observes that a GAF score of 20 indicates some danger of 
hurting self of others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement); 
and that a GAF score of 55 indicates moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  DSM-IV.  

More recently, the Board notes an April 2004 VA discharge 
summary showing diagnoses of depressive disorder, not 
otherwise specified, and psychotic disorder, not otherwise 
specified, on Axis I; migraine, hemochromatosis, abdominal 
pain, irritable bowel syndrome, calcified tendinitis of 
shoulder, hypertension, and sensorineural hearing loss, not 
otherwise specified, on Axis III; financial, job-related 
problems, on Axis IV; and a GAF score of 45 on Axis V.  The 
Board observes that the veteran was again not given a 
diagnosis of PTSD.  The Board also observes that a GAF score 
of 45 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV.  However, the Board observes that the discharge summary 
indicates that the veteran was able to immediately return to 
employment.  

Given the above inconsistencies and the potential confounding 
by the veteran's other disorders, including his substance 
abuse disorder, the Board finds that a VA psychiatric 
examination is needed to determine the current severity of 
the veteran's PTSD, particularly as it relates to his ability 
to secure or follow substantially gainful employment.  

Lastly, the Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
PTSD disability has interfered with his employment and 
earning capacity.  In this regard, the Board observes the 
October 2001 VA examination report indicating that the 
veteran was currently on leave from employment.  
Additionally, in October 2001, the veteran stated that he had 
been unable to work due to severe depression since July 2001.  
Furthermore, on his October 2002 VA Form 9, the veteran 
stated that he had recently returned to work but with much 
difficulty and that his co-workers were helping him keep his 
job by taking on part of his workload.  In addition, the 
record indicates that the veteran has been hospitalized on 
several occasions for treatment for PTSD and/or substance 
abuse.  Moreover, at his May 2003 Board hearing, the veteran 
indicated that he had missed work because of his PTSD 
symptoms.  The Board determines that such factors affecting 
the veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b), in connection with the appeal of 
an increased rating for PTSD.  See generally Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board's 
decision will be reversed as a matter of law where there is 
plausible evidence that a claimant is eligible for 
consideration on an extra-schedular basis and the Board has 
not relied on any affirmative evidence to the contrary); see 
also VAOPGCPREC 6-96, slip op. at 15, 61 Fed. Reg. 66749 
(1996); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
In this regard, it would be helpful to have information from 
the veteran's employer.

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), and because the veteran may be prejudiced by the 
Board considering this matter in the first instance, a remand 
is warranted in the present case.  VAOPGCPREC 6- 96, slip op. 
at 16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby.)



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be asked to 
provide documentation of time lost from 
his job, or accommodations made by his 
employer, on account of his psychiatric 
disability since 2001.  Such could be in 
the form of a leave statement.

2.  All up-to-date VA and private 
treatment records for PTSD should be 
obtained and secured in the file.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to address the 
following questions:

 (a)  Discuss whether the veteran's PTSD 
causes occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

(b)  Discuss whether the veteran's PTSD 
causes occupational and social impairment 
with reduced reliability and 
productivity, due to such symptoms as 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more frequently than once a 
week; difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  

(c)  Discuss whether the veteran's PTSD 
causes occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships.  

(d)  Discuss whether the veteran's PTSD 
causes total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  


The examiner is also asked to provide a 
specific opinion as to the interference 
with employability attributable to the 
veteran's service-connected PTSD alone, 
not including any impairment caused by 
his non-service-connected disorders such 
as his substance abuse disorder.

4.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an increased rating for post-traumatic 
stress disorder.  

5.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




